NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON BENITEZ-CRUZ,                            No.    15-70714

                Petitioner,                     Agency No. A070-129-417

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Nelson Benitez-Cruz’s opposed motion to stay appellate proceedings or in

the alternative refer this case to mediation (Docket Entry No. 27) is denied.

      Benitez-Cruz, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his second motion to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo

claims of due process violations. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Benitez-Cruz’s second

motion to reopen as time and number-barred where it was filed over seventeen

years after the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and

where Benitez-Cruz failed to establish that he qualified for the regulatory

exception to the time and number limitations imposed on filing a motion to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010) (this court “defer[s] to the BIA’s exercise of discretion unless it acted

arbitrarily, irrationally, or contrary to law”). We reject Benitez-Cruz’s contention

that the BIA erred by not addressing his application for temporary protected status

in its order denying his motion to reopen. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                       15-70714